UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7650


BRIAN D. ABERNATHY,

                     Petitioner - Appellant,

              v.

ROBERT HUDGINS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00194-JPB)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian D. Abernathy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian D. Abernathy, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on Abernathy’s 28 U.S.C.

§ 2241 petition in which Abernathy sought to challenge his sentence by way of the savings

clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his conviction

or sentence in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion

would be inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review; (3)
       the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
       second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       Because Abernathy was sentenced under the advisory Sentencing Guidelines, we

agree with the district court’s conclusion that he fails to meet the fourth prong under

Wheeler. See United States v. Foote, 784 F.3d 931 (4th Cir. 2015). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Abernathy v. Hudgins, No. 5:20-cv-00194-JPB (N.D.W. Va. Oct. 23, 2020).

We deny Abernathy’s motion for appointment of counsel and we dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              2